DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-47 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Marquette et al (US 2013/009777) in view of Klein (US 4,930,317). 
Marquette shows the structure claimed including a seat cushion/support member (532) with a top portion/support surface (512) to support an occupant and a thermoelectric device such as a Peltier device, which is known to include a plurality of semiconductor devices, that provides heating or cooling the top portion/support surface through conduction. Also, see para [0109]. But, Marquette does not explicitly show the details of the thermoelectric device and a thermally conductive flexible member that is in 
Klein shows a support surface/a top portion (32) with a thermoelectric device (52) that transfers heating/cooling between a main side and a waste with a thermally conductive flexible member having a thermally conductive portion wherein the flexible member is shown by a thin flexible copper plate (34) in thermal communication with the main side of the thermoelectric device to cool or heat the support surface.  
In view of Klein, it would have been obvious to one of ordinary skill in the art to adapt Marquette with a thermally conductive flexible member that is in thermal communication with the thermoelectric device to predictably and effectively distribute heating and cooling to the support surface/top portion via the thermally conductive member.  
With respect to claims 38, 39-42, 51, 52, Klein shows the thermally conductive flexible member shown by the flat thin copper plate (34) that is provided below a surface of the top portion/support surface, and the thermally conductive flexible member extending along the top portion/support surface (32) wherein the flexible member having a thermally conductive portion becomes a part of the top portion/support surface. While Klein does not explicitly show that the flexible member is below the support surface by the clamed distance, it would have been obvious to one of ordinary skill in the art to provide the thermally conductive flexible member below the surface of the top portion/support surface within the recited range of .5 mm to 200 mm, as a matter of routine experimentation, to effectively provide a desired thermal transfer to the surface of the top surface/support surface via the thermally conductive member.   
.  
Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Marquette in view of Klein as applied to claims 37-47 and 50-53 above, and further in view of Iida et al (US 2004/0040327). 
Marquette in view of Klein shows the structure claimed except for the plurality of fins are generally triangular shaped.
Iida shows it is known to provide a heat exchange having a plurality of fins that is generally triangular-shaped or U-shaped. Also, see Figures 6-9.
In view of Iida, it would have been obvious to one of ordinary skill in the art to adapt Marquette, as modified by Klein, with the plurality of fins having various shapes including generally triangular shape, U-shape, or any other suitable shapes that would predictably provide a good thermal dissipation surface to the waste side of the thermoelectric device.  
Claims 54-58 are rejected under 35 U.S.C. 103 as being unpatentable over Marquette et al (US 2013/009777) in view of Klein (US 4,930,317), Coursey et al (US 2013/0157271) and Lashmore et al (US 2009/0277897). 

Klein shows a support surface/a top portion (32) with a thermoelectric device (52) that transfers heating/cooling between a main side and a waste with a heat transfer device shown by a thin flexible copper plate (34) in thermal communication with the main side of the thermoelectric device to cool or heat the support surface.  
Coursey shows a heat spreader that comprises copper or graphite that is known to be thermally conductive. Also see para [0021]. 
Lashmore also shows it is known to provide a thermal conductive body that is made of graphite. Also see para [0007].
In view of Klein, Coursey, and Lashmore, it would have been obvious to one of ordinary skill in the art to adapt Marquette with the support surface having a heat transfer deice that is made of graphite in place of copper as shown in Klein as an alternative material that is known to be a thermally good conductive material which would predictably and effectively to transfer heating/cooling generated from the thermoelectric to the support surface via the heat transfer device. 
With respect to claim 56-58, Klein further shows a plurality of fins (54) that is in thermal communication with the waste side of the thermoelectric device wherein the plurality of fins is provided to extend from a sidewall of the thermoelectric device and .  
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Marquette in view of Klein, Coursey, and Lashmore as applied to claims 54-58 above, and further in view of Iida et al (US 2004/0040327). 
Marquette in view of Klein shows the structure claimed except for the plurality of fins having at least two fins that are formed of a continuous layer of material.  
Iida shows it is known to provide a heat exchange having a plurality of fins that is made of a continuous layer of a material such as aluminum. Also, see para [0110].
In view of Iida, it would have been obvious to one of ordinary skill in the art to adapt Marquette, as modified by Klein, Coursey, and Lashmore, with the plurality of fins that is made of a continuous layer material as a matter of routine operation to form a continuous and integral fin structure as known in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 54-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-61 of copending Application No. 16/255,711 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recite claimed elements including a support member, a thermoelectric device, and a thermally conductive member (as a heat transfer device claimed) comprising at least one of graphite or graphene for the claimed heat transfer device. While the claims are not identical, more detailed copending claims are deemed to anticipate broader claims of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 56-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-61of copending Application No. 16/255,711  in view of Klein (US 4,930,317).
The claims of copending application shows the structure claimed except for a plurality of fins in thermal communication with the waste side of the thermoelectric device. 
Klein shows a plurality of fins (54) that is in thermal communication with a waste side of a thermoelectric device wherein the plurality of fins is provided to extend from a sidewall of the thermoelectric device and into the side of an air channel (58). 

Claim 59 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-61of copending Application No. 16/255,711  in view of Klein as applied to claim 56 and further in view of Iida et al (US 2004/0040327). 
The copending application in view of Klein shows the structure claimed except for the plurality of fins having at least two fins that are formed of a continuous layer of material.  
Iida shows it is known to provide a heat exchange having a plurality of fins that is made of a continuous layer of a material such as aluminum. Also, see para [0110].
In view of Iida, it would have been obvious to one of ordinary skill in the art to adapt the copending application, as modified by Klein, with the plurality of fins that is made of a continuous layer material as a matter of routine operation to form a continuous and integral fin structure as known in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buist (US 4,859,250) shows a Peltier device that is well known in the art wherein the Peltier device is made of a plurality of semiconductor elements including a N-type and a P-type that generate heating and cooling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761